Title: To George Washington from Elias Boudinot, 25 September 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Sir
                     Princeton Septr 25th 1783
                  
                  I have the honor of enclosing to your Excellency several Acts of Congress relative to the Army, dated the 23d & 24 Instt. I have the honor to be with the greatest Respect Your Excellency’s Most Obed. & Hble Servt
                  
                     Elias Boudinot
                  
               